      Case 1:19-cv-03471-ALC-GWG Document 22 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       6/22/20



CHRISTIAN RODRIGUEZ,
                                                           19-cv-3471 (ALC)
                                Plaintiff,

                    -against-
                                                           ORDER
HOME DEPOT U.S.A., INC. ,
                                Defendants.

ANDREW L. CARTER, JR., United States District Judge: The parties should submit

a joint status report by July 23 2020. SO ORDERED.



Dated: June 22, 2020                          ___________________________________
       New York, New York                                 ANDREW L. CARTER, JR.
                                                          United States District Judge
